ORDER APPOINTING TEMPORARY PROSECUTING ATTORNEY
On October 11, 1996, this Court suspended Bradley J. Catt, Prosecuting Attorney of Knox County, from the practice of law and from his duties as prosecutor, pending the final resolution of charges filed against him. The effective date of said suspension is November 4, 1996. This Court, being duly advised, now finds that the continued orderly administration of justice in Knox County requires that a temporary prosecuting attorney be appointed during the period of suspension to carry out the duties of the Prosecuting Attorney of Knox County. Matter of the Appointment of a Temporary Prosecuting Attorney in Wayne Count, No. 89S00-8911-MS-848, Nov. 13, 1989 (Ind.); Matter of the Appointment of a Temporary Prosecuting Attorney in Tipton County, No. 80S00-9511-MS-1296, Nov. 17, 1995 (Ind.). This Court has been advised that John F. Sievers, a member of the Bar of this state, is able to assume the duties of Prosecuting Attorney of Knox County beginning November 4, 1996.
IT IS, THEREFORE, ORDERED that John F. Sievers is hereby appointed to serve full time as the Prosecuting Attorney of Knox County pending further order of this Court.
This Order shall be sufficient authority for John F. Sievers to carry out the regular functions and duties of the Prosecuting Attorney of Knox County as defined by the laws of this state and to be compensated for his service at the rate and manner equal to that paid a duly elected Prosecuting Attorney of Knox County serving full-time.
IT IS FURTHER ORDERED that the Clerk of this Court shall send copies of this Order to John F. Sievers, 1912 Washington Ave., P.O. Box A, Vincennes, Indiana, 47591; to Bradley J. Catt and his attorney of record; to the Indiana Supreme Court Disciplinary Commission and its attorney of record; to the Hon. Murphey C. Land, Knox Circuit Court; to the Hon. Jim R. Osborne, Knox Superior Court No. 2; to the Hon. Edward C. Theobald, Knox Superior Court No. 1; to the Auditor of the State of Indiana; the Division of State Court Administration, Payroll Section; to the Auditor of Knox County; to the Clerk of Knox Cireuit Court; and to West Publishing Company for publication.
The Clerk of the Knox Cireuit Court shall file this Order in the Record of Judgments and Orders in the Knox Circuit Court.
FOR THE COURT
/s/ Randall T. Shepard Randall T. Shepard Chief Justice of Indiana
All Justices concur.